U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10 GENERAL FORMFOR REGISTRATION OF SECURITIES PURSUANT TO SECTION12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: DIGITAL EXTREME TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) DELAWARE 20-8992207 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4478 Wagon Trail Ave., Las Vegas, NV (Name and address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (702) 361-3188 Securities to be registered pursuant to Section12(b) of the Act: None Securities to be registered pursuant to Section12(g) of the Act: Common Stock, $0.001par value (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company■ COPIES OF COMMUNICATIONS TO: The O’Neal Law Firm Attn: William O’Neal 6626 E. Raftriver Street Mesa, AZ 85215 (530) 580-8894 Fax: (888) 353-8842 1 Table of Contents Table of Contents Item 1. Description of Business 3 Item 1A. Risk Factors 5 Item 2. Financial Information 9 Item 3. Properties 11 Item 4. Security Ownership of Certain Beneficial Owners and Management 11 Item 5. Directors and Executive Officers 12 Item 6. Executive Compensation 14 Item 7. Certain Relationships and Related Transactions, and Director Independence 15 Item 8. Legal Proceedings 16 Item 9. Market Price of and Dividends on the Registrant’s Common Equity and Related StockholderMatters 16 Item 10. Recent Sales of Unregistered Securities 16 Item 11. Description of Registrant’s Securities to be Registered 19 Item 12. Indemnification of Directors and Officers 19 Item 13. Financial Statements and Supplementary Data 20 Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 20 Item 15. Financial Statements and Exhibits 20 2 Table of Contents ITEM 1. DESCRIPTION OF BUSINESS General We are in the development of a Multi-Disc video game changer called the Extreme Gamer; the Black Widow wireless keyboard, and the Reality Pro portable gaming system.Our offices are currently located at 4478 Wagon Trail Avenue Las Vegas, NV 89118. This 10,068 facility contains 3700 square feet of office and 6,368 square feet of warehouse space including loading dock and grade level door. We entered into a three year lease on September 1, 2009. Our two Directors and Officers, Mr. Robert Scott Amaral and Jeffrey Weiland, work from this location. Our third director Mr. Louis Castle, is currently a director and audit committee member for Shuffle Master (NSDQ: SHFL). He serves asan outside director.He is not employed by us nor is he an officer.We intend on outsourcing manufacturing and with space foreleven additional employees at our current facility, we do not foresee the need for additional office or warehouse space within the next twelve months. Once developed, we expect to utilize existing video game distributors, such as jack of all games, to distribute our product to retail outlets while maintaining the rights to service major accounts such as Best Buy, GameStop, and Wal-Mart. Our goals over the next 12 months are to: ● Complete development and commercialization of the Extreme Gamer ● Complete Development and commercialization of the Black Widow keyboard ● Build an independent Board of Directors and a functional advisory board ● Attract and retain key sales, financial and development personnel Our current business objectives are: ● To obtain licensing through console manufactures: Sony, Microsoft, and Nintendo ● To build brand awareness and name recognition Activities to Date We were incorporated in the State of California on January 16, 2007, and the company changed its domicile to Delaware effective April 1, 2008. We are a development stage company.From our inception to date, we have not generated any revenues and continue to operate at a loss. Our operations have centered on the engineering and design of peripherals in the console video gaming and personal computer space. We have accomplished the following: 1.) We have secured various intellectual property rights as described herein for DXT®, DXT INC®, DXT Logo and Extreme Gamer® are registered trademarks of Digital Extreme Technologies, Inc. Our patent for the Extreme Gamer® has been published, "Multi Video Game Changer", Application #20100048306. 2.) We have finished all the design documentation to have the 10 disc Extreme Gamer® manufactured and are in the process of having our BETA units built. We have working prototypes of the PS2™ version and are completing the prototype of theBlu-Ray® PS3™ model. Models of the PS2™ unit were on display at the 2009 and 2010 Electronic Entertainment Expo (“E3”) in Los Angeles, CA. 3.) We have completed most of the design documentation on the Black Widow wireless keyboard and have working prototypes. Units were on display at the 2010 Electronic Entertainment Expo. 4.) We performed a proof of concept on the Reality Pro at the 2009 Electronic Entertainment Expo where industry insiders were able to play a custom made augmented reality game. The Reality Pro was revised and a prototype utilizing a 4.3 inch display, not found on the previous version, was on display at the 2010 expo. Patents We applied to the U.S. PTO for a patent of its Multi Video Game Changer. The agency assigned an application number of 12/543,296 to our application, which was published on February 25, 2010. The proposed 10 disk Video Game Changer is designed to interface directly with Sony PS3®, Nintendo Wii®, and Mircosoft Xbox 360®. We anticipate incorporating Blu-Ray® compatible optics technology under a license agreement.This would allow users to insert Blu-Ray® discs into the Video Game Changer, and once connected to the video game console, to play movies on television.Sony PS3® is now capable of playing Blu-Ray® discs, but only with a capacity for a single disk. This technology would provide for the loading of up to 10 DVD’s, CD’s or Blu-Ray® discs into a single console that communicates with a video game console via USB.Furthermore, users would be able to plug in any external hard disc drive (“HDD”) directly into the console via an internal ATPI port, allowing movies, music and pictures to be played directly from the HDD. 3 Table of Contents ITEM 1. DESCRIPTION OF BUSINESS - continued Trademarks Associated with the Extreme Gamer We applied for trademarks with the U.S. Patent and Trademark Office (“U.S. PTO”) for the word mark “XTREME GAMER” and “EXTREME GAMER”. The two applications are in connection with electronics, namely peripherals for console video games.Registration of the marks was not opposed by the U.S. PTO and the applications were published with no objection filed by any party within the required time.We are addressing requests by the U.S. PTO for further information in support of our applications.By not having a “Principal Register” federal registration for these marks, we do not have certain presumptive legal rights granted by a registration. Sourcing We expect that all of our Extreme Gamer console products will be manufactured in China from Chinese sub-components. We are currently in contact with representatives from Asian ProSource based in China to handle the sourcing of all components and sub-assemblies for the Extreme Gamer. We have a contract that is yet to be executed outlining the timeframe and steps necessary to manufacture the Extreme Gamer. It is estimated that the process will take 90 days and the contract rate for services is $850 per week.Once the sourcing of all components has been completed Digital Extreme Technologies, Inc will have the option, but not the obligation to have Asian ProSource handle all logistics. At present, we have not made the determination as to whether or not to utilize their services. Preliminary research indicates that there are a handful of factories that do contact manufacturing in the video game arena, including both consoles and peripherals. We expect our products will be shipped from China to our existing warehouse in Las Vegas located at the same address as our corporate address. We expect that The Extreme Gamer® will arrive at our facility for proprietary firmware installation. Both the Black Widow™ keyboard and the Reality Pro™ are expected to arrive completely assembled, ready to ship to retailers. We expect that the Motion Sim Pro™ will be manufactured and assembled at our Las Vegas facility. Competition Extreme Gamer We believe that the Extreme Gamer has no direct competition. It is a patent-pending first to market product unlike anything currently available in the market. Reality Pro The Reality Pro is a handheld portable gaming system that will compete against offerings from both Sony with the PlayStation Portable (PSP™) and Nintendo with the Nintendo DS ™.The PSP™ and DS™ have a long established customer base and development agreements with the major gaming publishers to develop gaming titles for their system. The Reality Pro will distinguish itself from competitors by processing power, screen size, being open source, and having built in augmented reality features. Unless we raise sufficient capital to meet our growth needs, we will not have the advertising or development budgets of larger companies, nor will we be able to manufacture in comparable quantities. However, we believe that we will be able to give developers an incentive to develop titles for our unit and the units open source nature will attract early innovators to our product. Currently we intend on running the Android™ operating system which already has an established third party application market. Our competitive advantage will come from the fact that we believe our system will be powerful enough to run applications not capable of running on the current systems available from the competition. Black Widow™ Keyboard There are currently two wireless Bluetooth keyboards readily available through retailers; one from Logitech and one from Microsoft. Logitech’s offering is the Dinovo Edge which retails between $129.00 - $149.00 it has Bluetooth capabilities and incorporates a moderately functional mouse. Microsoft offers the Desktop 8000 which has four USB ports, is backlight, and rechargeable. The Microsoft unit retail price of $299 and does not include a mouse. The Black Widow™ incorporates the best features from both and then adds both gaming and multimedia functionality unavailable on either. What distinguishes the Black Widow™ from the competition is a useable mouse pad found on Today's laptops that is placed right in the middle of the bottom edge of the keyboard. Laptop users around the world are already familiar with the positioning. Digital Extreme Technologies, Inc. then does an industry first by incorporating the Playstation ® (or X-Box®) similar type of controls right into the keyboard itself. The keyboard is slim, angular, and will be available in a piano black finish. With its superior functionality and attractive looks, we hope that the Black Widow™ will be the high end multimedia keyboard to have. Being a small organization will present challenges, namely liquidity and capital resources. As such we will not be able to compete on either a price or quantity basis with Microsoft™ or Logitech™. At introduction we will have to work diligently at establishing name recognition and building brand awareness. Our competitors for the Black Widow ™ are established entities that have become household names. Digital Extreme Technologies, Inc. will have to increase awareness and educate the consumer about our product offering. We intend on creating awareness through social marketing, tradeshows, traditional public relations, and getting the initial product in the hands of the gaming press for review. We are in the preliminary stages of determining the costs associated with such programs. 4 Table of Contents ITEM 1. DESCRIPTION OF BUSINESS - continued Black Widow™ Keyboard - continued We believe our competitive advantage is that we are a small, flexible organization that will be able to quickly respond to changing market dynamics more effectively than the competition. We will emphasize quality, functionality, and special features not found on competing models to distinguish our offering from the competition. Motion Sim Pro™ The main competitor in the racing simulation genre is Playseat® with their Playseat Evolution® priced at $359. The Playseat is a stationary chassis with mounts for aftermarket steering wheels and pedals (Logitech®). Models seen at the 2009 E3 have a bass tube mounted below the seat in an effort to give the gamer more feel. D-Box technologies have a full motion simulation that provides a realistic driving experience. Originally debuted and voted best of show at the Las Vegas Consumer Electronics Show (CES) in January 2008, the D-Box motion simulator started out at $15,000. In 2009, consumer models were available at $3,500. We believe that our competitive advantage on the Motion Sim Pro will come from our belief that we will have multiple product offerings, which will allow us to spread fixed costs across multiple product lines making the Motion Sim Pro less expensive than the competition.Playseat® only sells racing seats and while this allows them to concentrate all efforts on a single product, it also increases the cost of the unit to the consumer. We believe that offering a comparable price to Playseat®, and pricing well below the D-Box unit will allow us to capture a significant percentage of the racing simulation market. Employees We presently have no employees apart from our two officers. In the current quarter, we expect no significant changes in the number of our employees. Available Information We have elected to file this Form 10 registration statement on a voluntary basis in order to become a reporting company under the Securities Exchange Act. As a reporting company, we will be obligated to file with the U.S. Securities and Exchange Commission (“SEC”) certain interim and periodic reports, including an annual report containing audited financial statements, as required under the Securities Exchange Act. The public may read and copy any materials that we file with the SEC at the SEC's Public Reference Room at 450 Fifth Street, N.W., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Additionally, the SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, which can be found at http://www.sec.gov. We are not required to deliver an annual report to security holders, and at this time we do not anticipate the distribution of such a report. ITEM 1A.RISK FACTORS An investment in our common stock involves a high degree of risk.You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed.Currently, shares of our common stock are not publicly traded.In the event that shares of our common stock become publicly traded, the trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. Because we are a development stage company with no revenue and we have a history of significant operating losses, it is difficult to predict the likelihood of future profits. Our future revenue and operating profitability are difficult to predict and are uncertain. We are a development stage company and we have no revenue.We recorded an operating loss of $536,276 for the fiscal year ended June 30, 2010 and ended the fiscal year with an accumulated deficit of $1,228,775.In addition, we recorded an operating loss of $378,399 for the fiscal year ended June 30, 2009. Further, we recorded an operating loss of $102,773 for the three-month period ended September 30, 2010, with an accumulated deficit of $1,331,549 for the period from inception to September 30, 2010.We expect to continue to incur operating losses for the foreseeable future, and such losses may be substantial. Given our history of operating losses, we cannot assure you that we will be able to achieve or maintain operating profitability on an annual or quarterly basis or at all. 5 Table of Contents ITEM 1A.RISK FACTORS - continued Because our auditor has issued a going concern opinion regarding our company, there is an increased risk associated with an investment in our company. We have no revenue.We have incurred significant losses during our development stage and we are dependent upon obtaining financing to continue operations.We had cash in the amount of $4,628 and $10,963, as of September 30, 2010 and June 30, 2010, respectively.Our future is dependent upon our ability to obtain financing and upon future profitable operations.We plan to seek additional funds through private placements of our common stock and/or through debt financing.Our ability to raise additional financing is unknown.We do not have any formal commitments or arrangements for the advancement or loan of funds or the acquisition of our common stock.For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern.We agree with this assessment.As a result, there is an increased risk that you could lose the entire amount of your investment in our company. Compliance with changing regulation of corporate governance and public disclosure will result in additional expenses and pose challenges for our management team. Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act and SEC regulations promulgated there under, have created uncertainty for public companies and significantly increased the costs and risks associated with accessing the U.S. public markets. Our management team will need to devote significant time and financial resources to comply with both existing and evolving standards for public companies, which will lead to increased general and administrative expenses and a diversion of management time and attention from potential revenue generating activities to compliance activities. Because we have a no operating history, it is difficult to evaluate your investment in our stock. Your evaluation of our business will be difficult because we have a no operating history.We are a development stage company with a Plan of Operations, as discussed in Item 1. We face a number of risks encountered by early-stage companies, including our need to develop infrastructure to support growth and expansion; our need to obtain long-term sources of financing; our need to establish our marketing, sales and support organizations, and our need to manage expanding operations.Our business strategy may not be successful, and we may not successfully address these risks.If we are unable to sustain profitable operations, investors may lose their entire investment in us. If any of our designs infringe on the intellectual property rights of others, we may find ourselves involved in costly litigation, which will negatively affect the financial results of our business operations. Although we have not received notices of any alleged infringement by us, we cannot be certain that our designs do not infringe on issued patents, trademarks and/or copyright rights of others. We may be subject to legal proceedings and claims from time to time in our ordinary course of business arising out of intellectual property rights of others. These legal proceedings associated with infringement actions can be very costly, and thus could have a material adverse effect on our business, financial condition, or results of operations. We may not seek to register every one of our marks either in the U.S.or in every country in which it is used. As a result, we may not be able to adequately protect those unregistered marks. Furthermore, because of the differences in foreign trademark, patent and other intellectual property or proprietary rights laws, we may not receive the same protection in other countries as we would in the U.S. Failure to protect such proprietary information and brand names could impact our ability to compete effectively and could adversely affect our business, financial condition, or results of operations. If we are not granted trademark and copyright protection for our designs, we may have difficulty safeguarding our designs potentially resulting in our competitors utilizing them impairing our ability to achieve profitable operations. Our success will depend, in part, on our ability to obtain and enforce intellectual property rights over our name and original designs in the United States.We own several U.S. federally registered trademarks and have one patent pending on our video game console.No assurance can be given that any intellectual property rights owned by us will not be challenged, invalidated or circumvented, that any rights granted will provide competitive advantages to us.Intellectual property litigation is expensive and time-consuming, and can be used by well-funded adversaries as a strategy for depleting the resources of a small company such as us. There is no assurance that we will have sufficient resources to successfully prosecute our interests in any litigation that may be brought.The failure to adequately protect our intellectual property and original designs could result in our competitors utilizing our designs and impair our ability to achieve profitable operations. The loss of the services of key personnel could disrupt our business and negatively affect operations. We depend on the continued services and performance of our officers, and we do not currently employ a Vice President responsible for sales and marketing of our products and services. We do not have “key person” life insurance policies on any employee and believe that the loss of any of our officers could interrupt our business development and harm our business. 6 Table of Contents ITEM 1A.RISK FACTORS - continued We are dependent upon outsideadvisors as we have insufficient personnel. The Company is required to employ accountants, technical experts, engineers, attorneys, and other consultants or advisors to help further the Company’s business plan.The selection of any such advisors will be made by the Company's officers and directors without any input fromstockholders.Furthermore, it is anticipated that such advisors may be engaged on an “as needed” basis without a continuing fiduciary or other obligation to the Company. Failure to attract, train, and retain personnel to manage our growth could adversely impact our future operating results. Our strategy to grow our operations may place a greater strain on our managerial, financial and human resources than that experienced by our larger competitors, as they have a larger employee base and administrative support group. As we grow we will need to: ● build and train sales and marketing staff to create an expanding presence in the evolving marketplace for our products and services, and to keep staff informed regarding the features, issues and key selling points of our products and services; ● attract and retain qualified personnel in order to continue to develop reliable and saleable products and services that respond to evolving customer needs;and ● focus personnel on expanding our internal management, financial and product controls significantly, so that we can maintain control over our operations and provide support to other functional areas within our business as the number of personnel and the size of our operations increases. Competition for such personnel can be intense, and we cannot assure you that we will be able to attract or retain highly qualified marketing, product engineers, sales and managerial personnel in the future. Our inability to attract and retain the necessary personnel may adversely affect our future growth and profitability. It may be necessary for us to increase the level of compensation paid to existing or new employees to a degree that our operating expenses could be materially increased. We face competition by other companies that are carry significant credit lines as well as deep capitalization making it difficult for us to compete. Our business is rapidly evolving and intensely competitive.Our potential competitors include existing computer hardware manufacturers that may expand into the video gaming peripheral market.Although we believe that we do not compete directly with any single company that offers our entire range of merchandise, within each category, we have competitors and we may face competition from new entrants. Many of our potential competitors have greater resources, better access to credit, more customers and greater brand recognition. As a result, they may secure better terms and adopt more aggressive pricing from parts suppliers and distributors. They may also be better positioned to devote more resources to software programming, fulfillment, and marketing or to invest in or form joint ventures with our competitors. Increased competition from these or other competitors could negatively impact our business by reducing our potential sales and negatively impacting future profits. If our products are improperly manufactured, packaged, or labeled or become adulterated, those items may need to be recalled. We have yet to manufacture our products.We may need to recall the products we sell if products are improperly manufactured, packaged, or labeled or if they become adulterated. Widespread product recalls could result in significant losses due to the costs of a recall and lost sales due to the unavailability of product for a period of time. A significant product recall could also result in adverse publicity, damage to our reputation, and loss of customer confidence in our products, which could have a material adverse effect on our business, financial condition, or results of operations. Insurance policies may not cover all operating risks and a casualty loss beyond the limits of any reasonable insurance coverage. We presently have no product liability insurance. Our business is subject to all of the operating hazards and risks normally incidental to handling, storing, and transporting the products we sell. We expect to maintain insurance policies in such amounts and with such coverage and deductibles that we believe will be reasonable and prudent. Nevertheless, our insurance coverage may not be adequate to protect us from all liabilities and expenses that may arise from claims for personal injury or death or property damage arising in the ordinary course of business. 7 Table of Contents ITEM 1A.RISK FACTORS - continued If a market for our common stock does not develop, stockholders may be unable to sell their shares. A market for our common stock may never develop. We intend to contact a market-maker for sponsorship of our securities on the OTC Bulletin Board or OTC Markets QB upon the effectiveness of this registration statement.However, our shares may never be traded on the bulletin board, or, if traded, a public market may not materialize. If our common stock is not traded on the bulletin board or if a public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased and may lose all of their investment. Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. We have never declared or paid any cash dividends on our common stock. We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. Our payment of any future dividends will be at the discretion of our board of directors after taking into account various factors, including but not limited to our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time. Accordingly, investors must rely on sales of their own common stock after price appreciation, which may never occur, as the only way to realize their investment. Investors seeking cash dividends should not purchase our common stock. Because we may be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges or quoted on Nasdaq). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, broker-dealers who sell these securities to persons other than established customers and “accredited investors” must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. Upon the effectiveness of this registration statement, we are required to maintain current, periodic and annual reporting with the U.S. SEC. In the event that our shares are quoted on the over-the-counter bulletin board, we must remain current in our filings with the SEC in order for shares of our common stock to be eligible for quotation. In the event that we become delinquent in our required filings with the SEC, quotation of our common stock will be terminated following a 30 day grace period if we do not make our required filing during that time. If our shares are not eligible for quotation on the over-the-counter bulletin board, investors in our common stock may find it difficult to sell their shares. Provisions of Delaware law and our organizational documents may delay or prevent an acquisition of our company, even if the acquisition would be beneficial to our stockholders. Provisions of Delaware General Corporation Law and our Articles of Incorporation and Bylaws may discourage, delay or prevent a change of control that our stockholders may consider favorable, including transactions in which stockholders might otherwise receive a premium for their shares. These provisions may also prevent or delay attempts by stockholders to replace or remove management or members of our board of directors. These provisions include: ● the absence of cumulative voting in the election of directors, which means that the holders of a majority of our common stock may elect all of the directors standing for election; 8 Table of Contents ITEM 1A.RISK FACTORS - continued ● the inability of our stockholders to call special meetings; ● the requirement that our stockholders provide advance notice when nominating director candidates or proposing business to be considered by the stockholders at an annual meeting of stockholders; ● the ability of the our board of directors to make, alter or repeal our bylaws; ● the requirement that the authorized number of directors be changed only by resolution of the board of directors;and ● the inability of stockholders to act by written consent. ITEM 2.FINANCIAL INFORMATION Management's Discussion and Analysis of Financial Condition and Results of Operations. Disclosure Regarding Forward Looking Statements Statements, other than historical facts, contained in this Registration Statement on Form 10, including statements of potential acquisitions and our strategies, plans and objectives, are "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act").Although we believe that our forward looking statements are based on reasonable assumptions, we caution that such statements are subject to a wide range of risks, trends and uncertainties that could cause actual results to differ materially from those projected.Among those risks, trends and uncertainties are important factors that could cause actual results to differ materially from the forward looking statements, including, but not limited to; the effect of existing and future laws, governmental regulations and the political and economic climate of the United States; the effect of derivative activities; and conditions in the capital markets.In particular, careful consideration should be given to cautionary statements made in this Form 10 in the Risk Factors section.We undertake no duty to update or revise these forward-looking statements. When used in this Form 10, the words, "expect," "anticipate," "intend," "plan," "believe," "seek," "estimate" and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. Because these forward-looking statements involve risks and uncertainties, actual results could differ materially from those expressed or implied by these forward-looking statements for a number of important reasons, including those discussed under Item 1A. "Risk Factors" and elsewhere in this Form 10. Results of Operations Fiscal year ended June 30, 2010 compared to prior fiscal year ended June 30, 2009 We are in the development stage and are continuing to invest in product research and development costs. We have not had any revenues during the period from inception through June 30, 2010. We incurred operating expenses in the amount of $536,276 and $378,399 for fiscal years ended June 30, 2010, and 2009, respectively.These operating expenses are primarily attributable to general and administrative expenses associated with the initial development of our business and products.These include research related to product development, contractors, office expenses (including rent, printing, supplies and shipping), depreciation and amortization, and officer salaries. During fiscal year ended June 30, 2010, we incurred $60,547 in product research and development costs, $56,410 in contractors’ fees, $147,096 in office expenses, $43,396 incurred with respect to depreciation and amortization, and $172,357 in salaries to our officers. During fiscal year ended June 30, 2009, we incurred $49,987 in product research and development costs, $38,306 in contractors’ fees, $70,588 in office expenses, $10,147 incurred with respect to depreciation and amortization, and $150,000 in salaries to our officers. Comparing fiscal years 2010 to 2009, the increase in operating expenses primarily relates to the increase in product research and development costs, the impairment of software development costs as discussed below, and higher office rent as describe in detail in Item 3 associated with our 10,000 square foot facility in Las Vegas, Nevada.We also incurred a one-time charge in moving our offices from Irvine, California in 2009. Once we determined that our video game console was technologically feasible and a working model was put into use, we capitalized software development costs associated with our products.We determined a useful life of our software and applied a reasonable economic life of five years.However, in the three-month interim financial statement ending March 30, 2010, we determined that our software costs should be fully impaired and we recorded an impairment charge of $21,839.This is based upon our decision to devote further research and development costs in the support of our product interface to the video game players: Sony PS3® (and other products such as Nintendo Wii® and Microsoft Xbox 360®), rather than continue to provide software support to interface with the Sony PS2®. 9 Table of Contents ITEM 2.FINANCIAL INFORMATION - continued Results of Operations Subsequent to June 30, 2010 Three months ended September 30, 2010 compared to prior three months ended September 30, 2009 During the three month period ended September 30, 2010, we incurred $7,500 in product research and development costs, $3,220 in contractors’ fees, $28,264 in office expenses, $5,973 incurred with respect to depreciation and amortization, and $37,500 in salaries to our officers.This compares to the three month period ended September 30, 2009, in which we incurred $29,905 in product research and development costs, $8,090 in contractors’ fees, $25,785 in office expenses, $4,008 incurred with respect to depreciation and amortization, and $45,796 in salaries to our officers. We anticipate our operating expenses will increase as we implement our business plan. The increase will be primarily attributable to our marketing plan, cost of product research and development in support of our proposed interface with Sony PS3® and other products described above. Beginning with the three month period ended September 30, 2010, we incurred and expect to continue to incur additional operating expenses for legal, accounting and audit professional fees in connection with the filing of a registration statement with the Securities Exchange Commission under the Securities Exchange Act of 1934.We anticipate our ongoing operating expenses will also increase once we become a reporting company under the Securities Exchange Act of 1934. Liquidity and Capital Resources As of June 30, 2010, we had $10,963 in cash available, and had current liabilities of $78,409 to non-affiliates.We had total current assets of $20,963 and total assets in the amount of $170,641.Of total assets, $44,190 relates to a note receivable from one of our officers. Our total current liabilities as of June 30, 2010 were $78,409, which was made up of $57,837 (principal and interest) owed to 4 investors.These notes are for a one year term and accrue interest at a rate of 15% per annum.We had a working capital deficit of $57,446 as of June 30, 2010. Fiscal year ended June 30, 2010 compared to prior fiscal year ended June 30, 2009 Operating activities used $502,009 in cash for the fiscal year ended June 30, 2010.Our net loss of $540,497 was the primary component of our negative operating cash flow.Cash flows used in investing activities during the fiscal year ended June 30, 2010 totaled $63,375 and primarily related to the acquisition of property (tangible and intangible) and equipment.Cash flows provided by financing activities during the fiscal year ended June 30, 2010 totaled $465,018 and consisted primarily of $499,451net proceeds from the issuance of common stock. Operating activities used $323,700 in cash for the fiscal year ended June 30, 2009.Our net loss of $384,978 was the primary component of our negative operating cash flow.Cash flows used in investing activities during the fiscal year ended June 30, 2009 totaled $117,591 and primarily related to the acquisition of property (tangible and intangible) and equipment.Cash flows provided by financing activities during the fiscal year ended June 30, 2009 totaled $402,804 and consisted primarily of $480,566 net proceeds from the issuance of common stock. Liquidity and Capital Resources Subsequent to June 30, 2010 As of December 31, 2010, we have insufficient cash to operate our business at the current level for the next twelve months.We must raise additional capital to achieve our business goals and to continue operations.Management currently plans to raise additional capital following the completion of this registration statement.We plan to offer equity securities to meet our financial requirements over the next twelve months.We believe that it will be easier to raise the requisite financing once we become a reporting company under the Securities Exchange Act of 1934.We believe this because investors generally feel more comfortable with investments in which there are current, periodic, and annual reports with audited financial statements, as applicable, filed with the U.S. Securities and Exchange Commission. We also intend to submit an application for a trading symbol with OTC Markets for a listing on the QB and/or the OTC Bulletin Board. We believe that it is preferable that and our stock is traded on a readily accessible national quotation system.In addition, investors put more value on investments in securities of a company for which they have a readily accessible marketplace to sell their securities.We plan to be quoted on the OTC Markets QB or the over-the-counter bulletin board upon effectiveness of this registration statement in order to provide this benefit to investors. As discussed in Item 9, we provide no assurance that our stock will be quoted as discussed above. We provide no assurance that a market for our common stock may develop. 10 Table of Contents ITEM 2.FINANCIAL INFORMATION - continued Going Concern We have negative working capital and receive no revenue from the sales of products. We incurred significant initial research and product development costs, including promotions for tradeshow demonstrations and exhibitions of our hardware and software designs and prototypes associated with its patent pending products. We also incurred costs associated with its relocation from Irvine, California to Las Vegas, Nevada, and our acquisition of property, plant and equipment for our 10,000 square foot office and warehouse. These factors create substantial doubt about our ability to continue as a going concern. The financial statements do not include any adjustment that might be necessary if we are unable to continue as a going concern. Our ability to continue as a going concern is dependent on generating cash from the sale of our common stock or obtaining debt financing, and attaining future profitable operations. Our plans include selling our equity securities and obtaining debt financing to fund our capital requirement and ongoing operations; however, there can be no assurance we will be successful in these efforts. We believe that we have insufficient capital reserves to operate without the need for an infusion of additional capital. Off- Balance Sheet Arrangements As of the date of filing of this statement, there were no off balance sheet arrangements. Quantitative Disclosures About Market Risk None. ITEM 3.DESCRIPTION OF PROPERTY We signed a lease for our current office and warehouse on July 8, 2009.The lease expires October 31, 2012 and has an option for a three year renewal. The typical monthly rent expense is $6,846, which includes base rent and common area maintenance. As of December 31, 2010, the monthly minimum rental payment is $5,496 and rent increases 3% every year on September 1st.Rent expense was $103,035 and $33,866 for the years ended June 30, 2010 and 2009, respectively.Further, rent expense was $20,538 and $15,743 for the three month periods ended September 30, 2010 and 2009, respectively. Prior to this lease, the Company had leased an office in California for approximately $2,865 per month. The company moved out of the California office in 2009. Minimum rent to be paid under this lease agreement is summarized as follows: Rent Obligation at June 30, 2010 Year ended June 30, 2011 $ 0 Total Lease Obligation $ ITEM 4.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of December 31, 2010, the number of Common Shares owned of record and beneficially by our executive officers, directors and persons who hold 5% or more of our outstanding Common Shares: Title of Class Name and address of beneficial owner Number of Shares of Common Stock Percentage of Common Stock(3) Executive Officers and Directors: Common Robert Scott Amaral(1) % Common Jeffrey A. Weiland(1) % Common Louis Castle (1) (2) 0 0 % Total of all Officers and Directors as a group (three individuals) % 11 Table of Contents ITEM 4.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT - continued (1)The address is c/o Digital Extreme Technologies, Inc., 4478 Wagon Trail Ave., Las Vegas, Nevada 89118 (2) Louis Castle acquired a financial interest of 100,000 Common Shares at par value $0.01 on January 1, 2011 and is expected to accrue an additional 33,333 Common Shares on a quarterly basis through December 31, 2014. (3) Based upon 23,370,246 Common Shares issued and outstanding as of December 31, 2010. ITEM 5. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Our officers and directors and additional information concerning them are as follows: Name Age Position Robert Scott Amaral 43 CEO, Director, Chairman Jeffrey A. Weiland 49 President, Director Louis Castle 45 Director Simon Golding 42 Advisory Board Set forth below is a brief description of the background and business experience of executive officers and directors. Robert Amaral. Mr. Amaral has 14 years’ experience in small business management serving in various roles, including sole proprietor, Director of Marketing, and now as Chief Executive Officer. Mr. Amaral received his MBA in 1997 from Southern Oregon University. In 1996 he received his Bachelors Degree in Marketing from Southern Oregon State College. From 1997 – 2000 he was the Director of Marketing of CG Leasing Inc., which later merged with USA Capital Leasing. From 2000 – 2001 Mr. Amaral was a proprietor of a company named Finance Marketing Group, which generated lease finance applications from small businesses across the United States. In 2001, he worked as a Series 3 licensed commodity broker with U.S. Options Corp and Concorde Trading Group. After the company shut down its Southern California operations and relocated to Florida, Mr. Amaral co-founded a small business consulting firm called U.S. Profit Associates. In 2002 Mr. Amaral decided to focus his efforts on consulting and contract work where he started Amaral Consultancy. From 2002 – 2007 Mr. Amaral was involved with several development stage companies, and assisted them in attracting investment capital. From 2007 to the present, Mr. Amaral has devoted 100 percent of his efforts to Digital Extreme Technologies, Inc. Mr. Amaral has not previously served as an officer or director of a public company. Jeff Weiland. In addition to his present duties as our President and Director, Mr. Weiland is primarily responsible for our administrative operations, product research and development (including hardware and software), and manufacturing specifications. Mr. Weiland has over 20 years’ experience in management, sales and marketing, and product development. Mr. Weiland was a Sergeant in the United States Marine Corps and served from 1985 to 1993. Mr. Weiland was awarded several military service medals, including the Navy Achievement Medal, and received various letters of appreciation and meritorious masts, personal commendations, and good conduct medals.He was honorably discharge after serving in Desert Storm. From 1993 to 1997, Mr. Weiland was a metrology supervisor for Gensia Laboratories, LTD/Sicor Pharmaceuticals, based in Irvine California. In 1997, Mr. Weiland received his Bachelor of Science in Business Management, from the University of Phoenix. From 1997 to 2003, Mr. Weiland was the National Marketing Director for Guardian Technologies USA based in Irvine, California. From 2003 to 2007, Mr. Weiland was a sole proprietor of Weiland Media. Mr. Weiland researched, developed and engineered products and product enhancements while overseeing software and hardware engineering projects for electronic equipment. He also developed and maintained organizational sales information, developed product information and new technology introductions presented through large scale presentations in tradeshows and industry engagements. In 2007, Mr. Weiland co-founded Digital Extreme Technologies, Inc. along with Robert Scott Amaral. Mr. Weiland has devoted 100 percent of his efforts to Digital Extreme Technologies, Inc. Mr. Weiland has not previously served as an officer or director of a public company. Mr. Amaral and Weiland were elected by holders of a majority of the Common Shares to serve for an unspecified term of office. Officers serve at the will of the board, subject to employment agreements which would establish term, salary, benefits and other conditions of employment. The officers are contracted to receive annual compensation as described in Item 7. 12 Table of Contents ITEM 5. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS - continued Louis Castle. Since March, 2005, Mr. Louis Castle has served as a member of the Board of Directors of Shuffle Master, Inc., a publicly traded company (NSDQ:SHFL). He is the chairman of their audit committee and serves as on the compensation and governance committees. Mr. Castle was the Chief ExecutiveOfficer of InstantAction, Inc., a browser-based games company and subsidiary of IAC/InterActive Corp. (NSDQ:IACI). InstantAction, Inc., discontinued operations on December 31, 2010. Prior to his role at InstantAction, from 2003 to 2009, Mr. Castle was Vice President of Creative Development at the Los Angeles studio of ElectronicArts, Inc., a publicly traded interactive entertainment software company. Prior to that, Mr. Castle co-founded and for 18years held the position of Vice President at Westwood Studios, an entertainment software company that was subsequently acquired by Electronic Arts,Inc. While at Westwood Studios, Mr. Castle served in various capacities including Vice President-Creative Development, General Manager, ChiefOperating Officer and Finance Officer. Mr. Castle is currently a trustee of the Meadows Schooland is currently serving on the Game DeveloperConference’s Advisory Board, the industry’s premier annual development conference, and has served in this capacity for over 15 years.Mr. Castle is the2nd individual in his industry to have been honored with the Game Developer Associations lifetime achievement award (1999).Mr. Castle hasserved on the board of the Center for Entrepreneurship & Technology, at the invitation of the Lieutenant Governor. He also served on the executive committee of theNevada Development Authority, has been inducted into the Technology Business Alliance of Nevada hall of fame.Mr. Castle was also twice honored by the Las Vegas Chamber ofCommerce as a “Top 40 under 40”, and received a Governor’s award as outstanding Entrepreneur of the year. Simon Golding. Mr. Simon Golding is a 20 years video game industry veteran. From 2009 through December, 2010, Mr. Golding was the CTO & Director of Engineering at InstantAction / Torque Division, a browser-based games company and subsidiary of IAC/InterActive Corp. (NSDQ:IACI). InstantAction, Inc., discontinued operations on December 31, 2010. Prior to his role at InstantAction, from 2003 to 2009, Mr. Golding was the Sr. Technical Director at Electronic Arts. From 1996 to 2003, Mr. Golding was the Technical Director/Lead Engineer at Westwood Studios, an entertainment software company that was subsequently acquired by Electronic Arts,Inc. Mr. Golding is highly proficient in software development for various gaming platforms, tools, environments and languages to include: PS3, Xbox, 360, Wii, OSX, Facebook, iPhone, Android, Windows Phone 7, MS Visual Studio, Xcode, Perforce Source Control, SubVersion Source Control, Code Collaborator, DevTrack, C, C++, C#, Java Z80, 6502, 68000, MIPS, PPC, SPU, ARM Python, LUA, TorqueScript, UnrealScript, HTML, XML, SQL and all mentioned platforms SDKs’. Significant Employees Other than what is reported in this Item, we have no other significant employees.During the period October 8, 2009 to March 5, 2010, we employed a Vice President of Sales.Pursuant to a contracted executed on or about September 28, 2009, we agreed to pay this person at a rate of $5,000 per month along with the possibility for a bonus based on performance.During the course of this contract, he received gross proceeds from us totaling $21,087.On an average he received from us approximately $4,200 per month.We no longer employ a Vice President of Sales.As of the date of filing of this statement, we have received no claim from our former Vice President of Sales for unpaid funds pursuant to contract and we recorded no liability for the difference between what he was paid and the contracted amount. Family Relationships None Involvement of our Officers and Directors in Certain Legal Proceedings. Other than what is described in Item 8, there have been no events under any bankruptcy act, no criminal proceedings and no judgments, injunctions, orders or decrees material to the evaluation of the ability and integrity of any director, executive officer, promoter or control person of our Company during the period from January 16, 2007 (inception) to the date of filing of this statement. To the best of our knowledge, during the past five years, none of the following occurred with respect to our present or former director, executive officer, or employee: (1) any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; (2) any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); (3) being subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his or her involvement in any type of business, securities or banking activities; and (4) being found by a court of competent jurisdiction (in a civil action), the SEC or the Commodities Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. 13 Table of Contents ITEM 5. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS - continued Term of Office Mr. Castle and Mr. Golding are appointed for a three-year term of office. Our two officers who also serve on the Board are appointed for an unspecified term and shall continue to serve until the next annual general meeting of our shareholders or until removed from office in accordance with our Bylaws. As these two members of the Board currently own a majority of the issued and outstanding shares, it is likely that no removal could occur without their consent.Our officers are appointed by our board of directors and hold office until removed by the board. Board Committees Our Board of Directors has no separate committees, and our Board of Directors acts as the Audit Committee.We do not have a qualified financial expert serving on our Board of Directors. ITEM 6.EXECUTIVE COMPENSATION Summary Compensation Table The table below summarizes all compensation awarded to, earned by, or paid to both to our officers and directors for all services rendered in all capacities to us for our most recent fiscal year ended June 30, 2010. Name and principal position Fiscal Year-end Base Salary Bonus Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) Robert Scott Amaral, CEO $ * $
